Citation Nr: 0921169	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for pes planus.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel







INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977 
and from January 1979 to January 1995.

This matter comes from the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The issue of entitlement to service connection for prostate 
cancer will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran was found to have mild pes planus on his 
official service entrance medical examination, and thus, he 
had pes planus that preexisted his entrance into active 
service.

3.  The Veteran has not been shown by competent medical 
evidence to currently have a foot disorder that is related to 
any aggravation during service of his preexisting mild pes 
planus or otherwise etiologically related to his military 
service.




CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
October 2006 prior to the initial decision on the claim in 
March 2007.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.
Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the October 2006 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the September 2007 statement 
of the case (SOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the October 2006 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the October 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  Despite the 
notice discussed above, the Veteran has not identified any VA 
or private medical records pertaining to pes planus.

The Board does acknowledge that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for pes planus.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for pes planus because such an 
examination would not provide any more pertinent information 
than is already associated with the claims file.  As will be 
discussed below, the Veteran has not been shown to have a 
current diagnosis of pes planus.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no current disorder to which an event, 
injury, or disease in service could be related, the Board 
finds that a VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with a SOC, which informed him 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for pes planus.  
At the outset, the Board notes that the presumption of 
soundness does not apply, as the Veteran was noted to have 
mild pes planus at the time of his enlistment examination in 
May 1973.  Therefore, the Veteran had pes planus prior to his 
period of military service.  As such, the Board notes that 
the concerns addressed by the General Counsel's opinion 
regarding whether the presumption of soundness can be 
rebutted are not present in this case and that the Board's 
adjudication of this claim for service connection may proceed 
based on aggravation.

Having determined that the Veteran had preexisting pes 
planus, the Board must then determine whether there had been 
any worsening of the disability during service, and if so, 
whether this worsening constitutes an increase in disability.  
The Board does observe that the Veteran sought treatment in 
March 1974 with complaints of pain in both feet.  A physical 
examination found him to have low arches that were nontender, 
and he was assessed as having a foot strain.  It was 
recommended that he avoid running for five days.  However, 
the Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a 
preexisting disorder become intermittently symptomatic during 
service.  There must be permanent advancement of the 
underlying pathology. 

The remainder of the Veteran's service treatment records 
during his first period of service were negative for any 
complaints, treatment, or diagnosis of a foot disorder, and 
his April 1977 separation examination found his feet to be 
normal.  In addition, the Veteran's service treatment records 
for his second period of service were also negative for any 
complaints, treatment, or diagnosis of a foot disorder.  
Moreover, the Veteran did not seek treatment for pes planus 
immediately following his separation from service or for many 
years thereafter.  Indeed, the medical evidence of record 
does not indicate that the Veteran is currently being treated 
for or has a diagnosis of a pes planus.  In this regard, the 
Board notes that the Veteran has not submitted or identified 
any medical evidence documenting complaints, treatment, or a 
diagnosis of such a disorder.  As such, the Veteran has not 
been shown to have a current diagnosis of pes planus.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Based on the foregoing, the Board finds that the Veteran's 
preexisting pes planus was not aggravated by service. 38 
C.F.R. § 3.306(b) (aggravation may not be conceded where the 
disability underwent no increase in severity during service).  
Therefore, the Board concludes that the preponderance of 
evidence is against the Veteran's claim for service 
connection for pes planus.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply. Accordingly, the Board concludes that service 
connection for pes planus is not warranted.


ORDER

Service connection for pes planus is denied.

REMAND

Reasons for Remand:  To obtain the Veteran's complete service 
personnel records and to attempt to verify his alleged in-
service exposure to herbicides.
The Veteran has claimed that he has prostate cancer that is 
related to herbicide exposure while serving in Panama.  In 
support of his contention, the Veteran submitted information 
obtained from the Internet showing that Agent Orange was used 
in Panama in the 1960s and early 1970s.  However, the 
evidence of record does not show whether the Veteran served 
in Panama, and if so, the time period and location.  His DD 
214 does document him as having had sea or foreign service, 
but it does not indicate where such service occurred.  The 
Board notes that the Veteran's complete service personnel 
records are not associated with the claims file.  Such 
records should document where and when the Veteran served.  
Thus, efforts should be undertaken to attempt to obtain and 
associate with the claims file the Veteran's complete 
personnel records.

In addition, there has been no attempt to verify whether the 
Veteran may have been exposed to Agent Orange or any other 
toxic agents.  VA has developed specific procedures to 
determine whether a veteran was exposed to herbicides in an 
area other than Vietnam or along the demilitarized zone (DMZ) 
in Korea. See VA Adjudication Procedure Manual, M21-1MR, 
IV.ii.2.C (hereinafter M21-1MR).  Specifically, VA is 
required to ask the veteran to provide details concerning the 
dates, location and nature of the alleged exposure.  Upon 
receiving this information, VA would furnish the information 
to the Compensation and Pension Service and request a review 
of the Department of Defense's (DOD) inventory of herbicide 
operations to determine if the herbicides were used as 
alleged. See M21-1MR, Part IV, Subpart ii, 2.C.10.n.  
Therefore, the RO should attempt to verify any in-service 
exposure to herbicide agents. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request the Veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC).  If the records are unavailable 
from NPRC, the RO should contact the 
service department and the Veteran for 
any copies he has in his possession.

2.  The Veteran should be asked to 
provide the approximate dates, 
location, and nature of his alleged 
herbicide exposure.

3.  The Veteran's description of his 
service and exposure to herbicides and 
all associated documents, including his 
service personnel records, should be 
sent to the Compensation and Pension 
Service, who should then request a 
review of DOD's inventory of herbicide 
operations to determine if herbicides 
were used where the Veteran served.

4.  If the DOD review does not confirm 
the Veteran's exposure to herbicides, 
all associated documents should be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC) or 
other appropriate organization for 
verification.  If unable to provide 
such information, they should be asked 
to identify the agency or department 
that could provide such information and 
the RO should conduct follow-up 
inquiries accordingly.

5.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999) . No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


